Name: 2010/751/EU: Decision of the European Central Bank of 29Ã November 2010 on the approval of the volume of coin issuance in 2011 (ECB/2010/25)
 Type: Decision_ENTSCHEID
 Subject Matter: monetary relations;  monetary economics;  EU institutions and European civil service
 Date Published: 2010-12-04

 4.12.2010 EN Official Journal of the European Union L 318/52 DECISION OF THE EUROPEAN CENTRAL BANK of 29 November 2010 on the approval of the volume of coin issuance in 2011 (ECB/2010/25) (2010/751/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) thereof, Having regard to Council Decision 2010/416/EU of 13 July 2010 in accordance with Article 140(2) of the Treaty on the adoption by Estonia of the euro on 1 January 2011 (1), and in particular Article 1 thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States whose currency is the euro. (2) The derogation in favour of Estonia referred to in Article 4 of the 2003 Act of Accession has been abrogated with effect from 1 January 2011. (3) The 16 Member States whose currency is the euro and Estonia have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2011, supplemented by explanatory notes on the forecasting methodology, HAS ADOPTED THIS DECISION: Article 1 Approval of the volume of euro coins to be issued in 2011 The ECB hereby approves the volume of euro coins to be issued by the Member States whose currency is the euro in 2011 as described in the following table: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2011 Belgium 178,3 Germany 629 Estonia 48,4 Ireland 44,4 Greece 54,5 Spain 180 France 300 Italy 262,4 Cyprus 15,6 Luxembourg 30 Malta 6,8 Netherlands 64 Austria 277 Portugal 30 Slovenia 36 Slovakia 42,2 Finland 60 Article 2 Final provision This Decision is addressed to the Member States whose currency is the euro and Estonia. Done at Frankfurt am Main, 29 November 2010. The President of the ECB Jean-Claude TRICHET (1) OJ L 196, 28.7.2010, p. 24.